DETAILED ACTION
This is the first Office Action regarding application number 16/964,092, filed on 07/22/2020, which is a 371 of PCT/JP2019/004010, filed on 02/05/2019, and which claims foreign priority to JP 2018-018657, filed on 02/05/2018.
This action is in response to the Applicant’s Response dated 02/08/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group VII in the reply filed on 02/08/2022 is acknowledged. Claims 1, 4, and 7-10 are examined and all other claims are withdrawn.

Status of Claims
Claims 1-21 are currently pending.
Claims 2, 3, 5, 6, and 11-21 are withdrawn.
Claims 1, 4, and 7-10 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear and indefinite because it does not make clear whether the sulfur recited in the preamble refers to the ZnS material and the sulfur component of that material, or if there must be some additional source of sulfur. Claims 4 and 7-10 are similarly rejected as they each incorporate the indefinite subject matter of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over YU (US 2015/0014627 A1) in view of CHEN (“Highly Emissive and Color-Tunable CuInS2-Based Colloidal Semiconductor Nanocrystals: Off-Stoichiometry Effects and Improved Electroluminescence Performance”).
Regarding claim 1, YU teaches a semiconductor film containing semiconductor nanoparticles and sulfur, the semiconductor nanoparticles having a core-shell structure, the core portion containing a compound represented by the following general formula (1), the shell portion containing ZnS, the sulfur coordinating to the semiconductor nanoparticles. (Chem. 1) Cuy1Inz1A1(y1+3z1)/2 (1) (In the general formula (1), y1 satisfies a relationship of 0<y1≤20, z1 satisfies a relationship of 0<z1≤20, and A1 represents S, Se, or Te.) (semiconductor layer may include core-shell nanoparticle structures, para. 83), and that nanoparticles may include materials such as CuInS2, para. 82, and may include ZnS shells, para. 105).
YU does not describe expressly the specific core-shell nanoparticles having the claimed general formula.
2-ZnS core-shell nanoparticles for optical applications that provide highly emissive and color-tunable materials, using methods that are simple, hassle-free, and can be scaled to produce large amounts (conclusions).
It would have been obvious to skilled artisans to modify YU and use the CuInS2-ZnS core-shell nanoparticles taught by CHEN because they are color-tunable (provide sensitivity for multiple wavelengths) and are simple to synthesize.

Regarding claim 4, the combination of YU and CHEN teaches or would have suggested the optical sensor, comprising: the semiconductor film according to claim 1; and a first electrode and a second electrode that are disposed to face each other, wherein the semiconductor film is disposed between the first electrode and the second electrode (devices include first and second electrodes, YU, para. 23).

Regarding claim 7, the combination of YU and CHEN teaches or would have suggested the solid-state image sensor, comprising: at least the optical sensor according to claim 4 and a semiconductor substrate stacked for each of a plurality of one- or two-dimensionally arranged pixels (YU explains that functional arrays may include stacking together or arranging multiple sensor elements in a multi-dimensional matrix, para. 112, especially for sensors, para. 158).

Regarding claims 8-10, the combination of YU and CHEN teaches or would have suggested the solid-state image sensor, comprising: the optical sensor according to claim 4 and a semiconductor substrate stacked for each of a plurality of one- or two-


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721